 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00198-LJO
12                                Plaintiff,            STIPULATION TO CONTINUE ARRAIGNMENT;
                                                        AND SET CHANGE OF PLEA
13                         v.
                                                        DATE: April 15, 2019
14   AMINA PADILLA,                                     TIME: 8:30 a.m.
                                                        COURT: Hon. Lawrence J. O'Neill
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     Trial in this matter is presently set for May 7, 2019 and time under the Speedy Trial Act

21 has been excluded through and including May 7, 2019.

22          2.     On April 11, 2019, a grand jury returned a Second Superseding Indictment against

23 Defendant Amina Padilla.

24          3.     This matter was set for arraignment on the Second Superseding Indictment on April 15,

25 2019.

26          4.     On April 12, 2019, the parties filed a plea agreement. (ECF #369).

27 ///

28 ///

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
30    ARRAIGNMENT, AND SET CHANGE OF PLEA HEARING
 1          5.     By this stipulation, defendant now moves to continue the arraignment from April 15,

 2 2019 until April 24, 2019 at 8:30 am, and set a change of plea hearing for that date and time.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: April 15, 2019                                   MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ JEFFREY A. SPIVAK
 8                                                           JEFFREY A. SPIVAK
                                                             Assistant United States Attorney
 9
10
     Dated: April 15, 2019                                   /s/ Barbara O’Neill
11                                                           Barbara O’Neill
12                                                           Counsel for Defendant
                                                             AMINA PADILLA
13                                                           (Approved by email 4/15/2019)

14

15

16                                                     ORDER

17    The request is granted. The matter is continued to April 24, 2019. HOWEVER, the Court will

18                            not be able to hear it until 10:00 a.m. on that day.

19
     IT IS SO ORDERED.
20
21
        Dated:    April 15, 2019                             /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
30    ARRAIGNMENT, AND SET CHANGE OF PLEA HEARING
